Citation Nr: 0514296	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-27 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
mechanical low back pain with degenerative disc disease, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to March 
1996.

This matter comes before the Board of Veterans'Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Roanoke, Virginia RO.  In April 2005, the veteran submitted 
additional evidence to the Board.  Although that additional 
evidence has not been considered by the RO for an initial 
review and a supplemental statement of the case, the veteran 
waived consideration of that new evidence by the RO.  
Therefore, the Board may proceed.  See 38 C.F.R. §§ 19.37, 
20.1304 (2004).


FINDINGS OF FACT

The veteran's disc disease of the lumbosacral spine is 
manifested by slight limitation of motion, and mild 
incomplete paralysis of the sciatic nerve and is productive 
of moderate impairment with recurring attacks.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for the service-
connected low back disability have been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5292, 5295, 5293 (2001 and 2002); 38 C.F.R. § 4.124(a), 
Diagnostic Codes 5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided with a copy 
of the rating decision noted above, a July 2003 statement of 
the case and a January 2004 supplemental statement of the 
case.  He was furnished with a VCAA letter in October 2002.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The October 2002 
letter informed the veteran of what evidence VA would obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All 
available records have been obtained and associated with the 
claims folder.

The Board notes that the veteran was specifically informed to 
furnish copies of any evidence in his possession relative to 
his claims as required by 38 C.F.R. § 3.159 (2004).  The 
Board, however, finds that in the instant case the appellant 
has not been prejudiced by this defect.  

In this regard, the veteran was provided notice of the 
division of responsibility in obtaining evidence pertinent to 
the case and ample opportunity to submit and/or identify such 
evidence.  The Board recognizes that additional evidence was 
submitted to the Board after the appellant's case was 
certified on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2004).  
However, the veteran stated, in writing, that he waived his 
regional office consideration, therefore, a remand to the 
agency of original jurisdiction is not required.  Id.  Thus, 
under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  VA has satisfied both its duty to notify and assist 
the veteran in this case and adjudication of this appeal at 
this juncture poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records reflect that the veteran received 
evaluation and treatment for low back pain.  On retirement 
examination in November 1995, the examiner noted mechanical 
low back pain. 

In July 1996, the RO granted service connection for low back 
syndrome and assigned a 0 percent evaluation under Diagnostic 
Code 5295.  

An October 1996 VA spine examination revealed a diagnosis of 
essentially mechanical low back pain. 

In a December 1996 rating decision, the RO assigned a 10 
percent rating under Diagnostic Code 5295 for the veteran's 
service connected low back disability, and recharacterized 
the disability as mechanical low back pain.  The 10 percent 
rating has remained in effect since this decision.

A July 1997 private radiology report if the lumbosacral spine 
reflects an impression of transitional vertebrae and 
degenerative changes with disc space narrowing at the level 
between L4 and the transitional vertebrae.  

The veteran was seen by a private physician in May 2002 for 
low back pain. motion without pain.  The assessment was 
mechanical-axial low back pain, degenerative disc disease, 
severe, L5-S1, mild at L4-L5 and possible right sacroiliac 
involvement.  

During a November 2002 VA examination, the veteran said that 
he had a history of lumbosacral strain.  He had fallen on 
occasion because of back pain when getting out of a chair.  
This had been present for approximately 10 years.  He said 
that he had sharp pain in the lower back, stiffness and 
discomfort.  The pain was constant, lasting for several 
hours.  He said that he was unable to do any common work of 
lifting or bending and that he had lost three days of work as 
a result of this problem.  On examination, the veteran was 
found to have normal posture.  Abnormal gait was noted with 
the veteran stating when he had back pain.  

The examination revealed tenderness over the right sacroiliac 
joint.  There did not appear to be any muscle spasm or 
radiation of pain on movement.  The straight leg raising test 
was positive at 75 degrees with pain in the posterior thigh.  
There was no sign of radiculopathy.  Range of motion testing 
revealed:  lumbar flexion limited to 90 degrees because of 
pain (normal 0-95 degrees), extension limited to 30 degrees 
because of pain (normal 0-35 degrees), right and left lateral 
flexion was 40 degrees without pain (normal 0-40 degrees), 
and right and left rotation was 35 degrees without pain 
(normal 0-35 degrees).  The examiner noted that the DeLuca 
issue is addressed in that there is limitation of motion of 
the lumbosacral spine because of pain.  When the examiner 
asked the veteran if he had limitations for standing or 
walking, the veteran responded affirmatively due to back 
pain.  

On neurological examination of the lower extremities, the 
record reflects normal motor function and normal sensory.  
Reflexes revealed 1+ knee and ankle jerks bilaterally.  The 
examiner indicated that an x-ray study of the lumbosacral 
spine revealed disk narrowing at the L5-S1 area and a 
transitional lumbosacral spine vertebra was present.  In his 
diagnosis, the examiner indicated that the established 
diagnosis of lumbosacral strain had progressed to disk 
disease of the L5-S1 area.

An April 2003VA radiology report concerning the lumbosacral 
spine reflects that there was diffuse decreased signal within 
the marrow on all the data sets and a marrow replacement 
disorder or fibrotic marrow could not be completely excluded.  
The conus medulluris was normal in position and unremarkable.  
There was overall narrowing of the spinal canal in the AP 
dimension due to congenitally short pedicles.  Disc 
desiccation was seen at L1-2, L2-3, L3-4, L4-5, and to a 
slightly lesser degree, at L5-S1.  The radiologist's 
impression was multilevel degenerative joint disease (DJD) 
and DDD, most prominently at L5-S1, where there was right 
paracentral true disc protrusion and protrusion into the 
inferior foraman and extraforaminally on the right side.  
Mild central canal stenosis at L5-S1, multifactorial in 
etiology and this was seen to a slightly lesser degree at L4-
5.  

In a letter received in September 2003, the veteran stated 
that his limitation of motion was more than moderate.  He had 
recurring attacks that were not moderate and his motion was 
restricted.  He stated that his incapacity lasted longer than 
four weeks.  The pain was on a daily basis and chronic and he 
realized that this was not going away.  

Of record is a report of x-rays of the lumbosacral spine 
dated in March 2005.  At that time it was reported that the 
veteran noted increased stiffness and pain with numbness 
going down the right leg with extended driving.  On 
examination, the right leg was found to be normal.  The 
report reflects that that lateral, coned-down lateral and AP 
view of the lumbar spine demonstrated moderate disc space 
narrowing at the L5-S1 disk space with end-plate scleroris 
and osteophytes.  There was mild-to-moderate facet 
arthropathy noted at L5-S1.  Approximately 2 millimeters 
retrolisthesis of L4 on L5 was present most likely due to 
degenerative change.  Small end-plate osteophytes present in 
multiple levels.  The radiologist's impression was mild 
degenerative disc change of the lumbar spine with moderate 
degenerative disc disease at L5-S1.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities. 38 C.F.R. 
Part 4 (2004). 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2004).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.

Slight limitation of motion of the lumbar spine warrants a 10 
percent rating and moderate limitation of motion warrants a 
20 percent rating.  A 40 percent rating is assigned for 
severe limitation of motion of the lumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.

A noncompensable rating is assigned for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent is 
assigned for a lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is warranted for severe lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation on 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  VAOPGCPREC 
3-2000.  A review of the record demonstrates that the RO 
considered the old and new rating criteria, and the veteran 
was made aware of the revised criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The old criteria, in effect prior to September 23, 2002, 
provides that a maximum 60 percent rating for intervertebral 
disc syndrome, is given when the condition is pronounced in 
degree, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm and absent ankle jerk or other neurological findings 
appropriate to the cite of the diseased disc and little 
intermittent relief.  A 40 percent rating is assigned for 
severe intervertebral disc syndrome, with recurrent attacks, 
with intermittent relief, a 20 percent when moderate with 
recurrent attacks and a 10 percent when mild. 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, which ever method results in the 
higher evaluation.  A maximum 60 percent rating is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent rating is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A 20 percent 
rating is assigned for incapacitating episodes having a total 
duration of at least 2 weeks, but less than 4 weeks, during 
the past 12 months, and a 10 percent rating is assigned with 
the incapacitating episodes having a total duration of at 
least 1 week, but less than 2 weeks, during the past 12 
months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. "Chronic orthopedic and 
neurological manifestations" means orthopedic and 
neurological signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the post appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (September 23, 2002).

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent is provided when forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. A 40 percent rating 
is warranted for forward flexion of the thoracolumbar to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating, and 
unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Diagnostic Codes 5242 (arthritis), 5237 
(lumbosacral strain), and 5243 (intervertebral disc 
syndrome).

There are several notes set out after the diagnostic 
criteria, a summary of which is as follows.  First, 
associated objective neurological abnormalities are to be 
rated separately under an appropriate diagnostic code.  
Second, for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion of 
0 to 30 degrees, and left and right lateral rotation are 0 to 
30 degrees.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateroflexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is to 140 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurological disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

Under the new criteria of Diagnostic Code 5243, effective 
September 26, 2003, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 10 percent rating is assigned with the 
incapacitating episodes having a total duration of at least 1 
week, but less than 2 weeks, during the past 12 months. 

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees, but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or the combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is warranted for forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

Under the new criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
under the general rating for disease and injuries of the 
spine (outlined above) or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25. 

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Mild incomplete paralysis of the sciatic nerve warrants a 10 
percent rating.  A 20 percent rating requires moderate 
incomplete paralysis of the sciatic nerve. A 40 percent 
rating requires moderately severe incomplete paralysis of the 
sciatic nerve. A 60 percent rating requires severe incomplete 
paralysis with marked muscular atrophy.  An 80 percent rating 
requires complete paralysis.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost. 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520.

The veteran's statements regarding the severity of his 
service-connected disabilities are deemed competent with 
regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). However, these statements 
must be considered with the clinical evidence in conjunction 
with the appropriate rating criteria.

In this regard, during the recent VA examination the veteran 
reported constant pain in his low back.  The examination 
showed tenderness and some limitation of motion.  VA x-rays 
in March 2005 confirmed the presence of disc disease 
involving L5-S1, and, in addition, indicated that it was 
moderate in the degree of severity.  

Additionally, that report also demonstrated that the veteran 
was experiencing associated neurological symptoms involving 
the right lower extremity.  Based on this evidence the Board 
finds that the degree of disability resulting from the 
veteran's low back disorder more nearly approximates the 
criteria for the next higher evaluation under Diagnostic Code 
5293 (2002).  38 C.F.R. § 4.7.  Accordingly, a 20 percent 
rating is warranted for moderate impairment.  Diagnostic Code 
5293

However, this same evidence does not provide a basis for a 
rating in excess of 20 percent.  The current evidence does 
not show incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  

Concerning the limitation of motion, the recent VA 
examination showed no more than slight limitation of motion 
with lumbar flexion limited to 90 degrees because of pain and 
extension limited to 30 degrees because of pain.  Bilateral 
lateral flexion and rotation were normal.  Although the 
veteran had an abnormal gait there was no evidence of muscle 
spasm or guarding severe enough to result in an abnormal 
gait.  There was no evidence of an abnormal spinal contour.  
There was no loss of lateral spine motion in standing 
position.   These findings are consistent with no more than a 
10 percent a rating under Diagnostic Codes 5292, 5295 (2002) 
and 5242, 5247 (2004)  

The Board has considered the evidence relating to the 
service-connected back disability in conjunction with the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, to include 
any functional impairment which may be attributed thereto 
with respect to the holding in DeLuca v. Brown, 8 Vet.App. 
202, 205-7 (1995).  It is found, however, in view of the 
ranges of motion of the lumbosacral spine, that a 10 percent 
rating percent disability evaluation adequately contemplates 
pain resulting from functional loss.

The Board has considered assigning separate ratings the 
veteran's orthopedic and neurologic manifestations.  However, 
the Board finds that this would not result in a higher rating 
for the veteran.  

In this regard, as set forth above, if the veteran's 
orthopedic manifestations were rated for limitation of 
motion, the veteran would currently receive a 10% rating for 
slight limitation of motion of the lumbar spine.  Also, under 
the old and revised criteria, there was evidence of muscle 
spasm or guarding severe enough to result in an abnormal 
gait, ankylosis, an abnormal spinal contour, or lateral spine 
motion in standing position.  There was no evidence of an 
abnormal spinal contour.  Thus the 20 percent criteria have 
not been met.  

As far as impairment of the sciatic nerve, the March 2005 x-
rays report shows that the veteran complained of pain with 
numbness going down the right leg.  However, these symptoms 
occurred only on extended driving.  Also, an examination 
conducted at that time showed no abnormality of the right 
leg.  As such the Board finds that this pathology results in 
no more than mild incomplete paralysis, such that a 10% 
rating would be warranted under Diagnostic Code 8520.  Thus, 
the combined rating would not exceed the 20 percent rating 
under the old version of Diagnostic Code 5293 or the revised 
rating criteria.

The evidence is not equipoise as to warrant the application 
of the benefit of the doubt doctrine.  38 C.F.R. § 3.102 
(2004).   

Accordingly, the Board finds that a 20 percent rating for the 
veteran's low back disability is warranted.


ORDER

Entitlement to an increased rating of 20 percent for the 
service-connected low back disability is granted subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


